DETAILED ACTION
	This office action is in response to applicant’s remarks filed on December 9, 2021 in application 16/692,187. 
	Claims 1, 3-11, 13-17, 19-23 are presented for examination.   Claims 1, 6, 8, 11, 17, are amended.   Claims 2, 12, 18, are cancelled.    Claims 21-23 are newly added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11, 13-17, 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 11, 13-14, 17, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durairaj (US 2017/0300387) in further view of Chaudhry et al. (US 2011/0225141).

In regard to claim 1, Durairaj teaches a method of providing continuous data protection in a data storage system, comprising: 
maintaining a database including substantially all data modifications made to a primary volume over a recovery interval (the modified pages (extents or blocks) in database are copied periodically, para. 10), the database being maintained in conjunction with 5a copying operation by which the data of the primary volume are mirrored to a remote volume to permit recovery of mirrored data in the event of loss of primary volume data (differential backup file, para. 10), the checkpoint operation is an established mechanism in any database management to flush the change data pages to the disk storage, para. 16), wherein the data modifications in the database include a timestamp mechanism of sufficient precision and granularity to cause dependent writes to maintain a proper order (TM is appended with timestamp at which the pages were originally changed, para. 14, timestamp map, para. 16); 
selecting a restore point time corresponding to any time stamp of any of the data modifications in the database (a need arise to recover the database up to time (t4), para. 17-18 fig. 4); and                                                                                                                          
restoring the remote volume to a state of the primary volume corresponding to the restore point time by 10applying, to the contents of the remote volume, only the data modifications in the database that occurred between the latest data modification to the remote volume and the restore point time (fig. 4, refer TMF to identify pages in BBF after t4 to delete/replace and restore database with pages up until t4 point-in-time).  
Durairaj does not explicitly teach transferring oldest ones of the ones of the data modifications from the database to the remote volume while adding more recent writes to the database. 
Chaudhry et al. teach of when the local cache is full, then delete some older cache data which is already sent to backup server, if enough space is not created in the cache, then check if agent is connected to the backup server, if agent is connected to the backup server, then send the unsent data to backup server and delete some older cache data which is already sent to backup server (fig. 2, para. 138). 
  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in providing distributing of backup data store (para. 131).

In regard to claim 3, Durairaj teaches a method according to claim 1, wherein the data modifications made to the primary volume are transferred to the database upon being written to a cache at a primary storage location containing the primary volume (each client’s backup data is stored in its local storage as cache, para. 130).  

In regard to claim 4, Durairaj teaches a method according to claim 1, wherein the copying operation is a remote copying 20operation (agent and the server can be located in a geographically remote manner and communicate through a wide area network (WAN), para. 116-118).  

In regard to claim 5, Durairaj teaches a method according to claim 1, wherein the data of the primary volume is asynchronously mirrored to the remote volume located at a remote storage location (each backup client can determine changes on its own and sent deltas over the network, para. 118).  

In regard to claim 11, Durairaj teaches a data storage system providing continuous data protection, comprising: 
database with pages, fig. 1, para. 13);  
5a remote storage system at a remote storage location, the remote storage system including a remote volume (base backup file (BBF), fig. 1, para. 13); and 
a continuous data protection system that maintains a database including substantially all the data modifications made to the primary volume over a recovery interval (the modified pages (extents or blocks) in database are copied periodically, para. 10), the database being maintained in conjunction with a remote copying operation by 10which the data of the primary volume are asynchronously mirrored to the remote volume to permit recovery of mirrored data in the event of loss of primary volume data (differential backup file, para. 10), the contents of the remote volume generally lagging behind the contents of the primary volume by substantially the recovery interval (checkpoint operation is an established mechanism in any database management to flush the change data pages to the disk storage, para. 16), wherein the data modifications in the database include a time stamp mechanism of sufficient precision and granularity to cause dependent writes to maintain a proper order (TM is appended with timestamp at which the pages were originally changed, para. 14, timestamp map, para. 16), 
providing selection of a restore point time corresponding to any time stamp of any of the data modifications in the database (a need arise to recover the database up to time (t4), para. 17-18 fig. 4)
and the continuous data protection system restoring the remote volume to a state of the primary volume corresponding  to the restore point time by applying, to the contents of the remote volume, only the data 15modifications in the database that occurred between the latest data fig. 4, refer TMF to identify pages in BBF after t4 to delete/replace and restore database with pages up until t4 point-in-time).
Durairaj does not explicitly teach the continuous data protection system transferring oldest ones of the data modifications from the database to the remote volume while adding more recent writes to the database.
Chaudhry et al. teach of when the local cache is full, then delete some older cache data which is already sent to backup server, if enough space is not created in the cache, then check if agent is connected to the backup server, if agent is connected to the backup server, then send the unsent data to backup server and delete some older cache data which is already sent to backup server (fig. 2, para. 138). 
Refer to claim 1 for motivational statement. 

In regard to claim 2013, Durairaj teaches a system according to claim 11, wherein the primary storage system includes a cache operative to receive and temporarily store the data modifications from the primary host computer system before the data modifications are written to the primary volume, and wherein the data modifications are transferred from the cache to the database upon being written to the cache (each client’s backup data is stored in its local storage as cache, para. 130).  

In regard to claim 14, Durairaj teaches a system according to claim 11, wherein the continuous data protection system is located in a primary host computer system at the primary storage location, the primary host computer system including an application program that utilizes agent and the server can be located in a geographically remote manner and communicate through a wide area network (WAN), para. 116-118).  
In regard to claim 17, Durairaj teaches a computer program product comprising a computer-readable medium having computer instructions stored thereon, the computer instructions being operative when executed by a computer system to cause the computer system to execute a continuous data protection system to provide continuous data protection in a data storage system having a 5primary storage system and remote storage system, the continuous data protection system including the operations of: 
maintaining a database including substantially all the data modifications made to the primary volume over a recovery interval (the modified pages (extents or blocks) in database are copied periodically, para. 10), the database being maintained in conjunction with a remote copying operation by which the data of the 10primary volume are asynchronously mirrored to the remote volume to permit recovery of mirrored data in the event of loss of primary volume data (differential backup file, para. 10), the contents of the remote volume generally lagging behind the contents of the primary volume by substantially the recovery interval (checkpoint operation is an established mechanism in any database management to flush the change data pages to the disk storage, para. 16), wherein the data modifications in the database include a time stamp mechanism of sufficient precision and granularity to cause dependent writes to maintain a proper order (TM is appended with timestamp at which the pages were originally changed, para. 14, timestamp map, para. 16);
a need arise to recover the database up to time (t4), para. 17-18 fig. 4); and 
restoring the remote volume to a state of the primary volume corresponding to the restore point time 15by applying, to the contents of the remote volume, all data modifications in the database that occurred between the latest data modification to the remote volume and the precise point in time within the recovery interval (fig. 4, refer TMF to identify pages in BBF after t4 to delete/replace and restore database with pages up until t4 point-in-time).
 Durairaj does not explicitly teach transferring oldest ones of the ones of the data modifications from the database to the remote volume while adding more recent writes to the database. 
Chaudhry et al. teach of when the local cache is full, then delete some older cache data which is already sent to backup server, if enough space is not created in the cache, then check if agent is connected to the backup server, if agent is connected to the backup server, then send the unsent data to backup server and delete some older cache data which is already sent to backup server (fig. 2, para. 138). 
Refer to claim 1 for motivational statement. 

In regard to claim 19, Durairaj teaches a computer program product according to claim 17, wherein the data modifications made to the primary volume are transferred to the database upon being written to a cache at the primary storage location (each client’s backup data is stored in its local storage as cache, para. 130).

fig. 4, refer TMF to identify pages in BBF after t4 to delete/replace). 

In regard to claim 22 Durairaj teaches a system according to claim 11, wherein, if the restore time is before the time of the latest data modification to the remote volume, writes to the remote volume are undone by replacing previous contents of the remote volume using a stored data pre-image (fig. 4, refer TMF to identify pages in BBF after t4 to delete/replace). 

In regard to claim 23 Durairaj teaches a computer program product according to claim 17, wherein, if the restore time is before the time of the latest data modification to the remote volume, writes to the remote volume are undone by replacing previous contents of the remote volume using a stored data pre-image (fig. 4, refer TMF to identify pages in BBF after t4 to delete/replace). 

****************************
Claims 6-10, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durairaj (US 2017/0300387) in further view of Chaudhry et al. (US 2011/0225141) in further view of Dwarampudi et al. (US 2020/0183794). 

In regard to claim 6, Durairaj and Chaudhry et al. does not explicitly teach a method, according to claim 1, wherein the recovery time is an amount of time needed to transfer all the 
Dwarampudi et al. teach of a recovery point objectives (RPO) and recovery time objectives (RTO) (para. 4-6).   RTO is the maximum duration to recover data from a service disruptions, i.e., how long it takes to restore data from backup (para. 6). 
It would have been obvious to modify the method of Durairaj and Chaudhry et al. by adding Dwarampudi et al. storage management.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in defining objectives for managing storage system (para. 6). 

In regard to claim 7, Durairaj and Chaudhry et al. does not explicitly teach a method according to claim 1, wherein the recovery interval is no more than a 5predetermined maximum recovery time.  
Dwarampudi et al. teach of a recovery point objectives (RPO) and recovery time objectives (RTO) (para. 4-6).   RTO is the maximum duration to recover data from a service disruptions, i.e., how long it takes to restore data from backup (para. 6). 
Refer to claim 6 for motivational statement. 

In regard to claim 8, Durairaj and Chaudhry et al. does not explicitly teach a method, according to claim 8, wherein the maximum recovery time is one hour.  
Dwarampudi et al. teach of a recovery point objectives (RPO) and recovery time objectives (RTO) (para. 4-6).   RTO is the maximum duration to recover data from a para. 6).   RTO may be defined as 1 hour (para. 313). 
Refer to claim 6 for motivational statement. 

In regard to claim 9, Durairaj and Chaudhry et al. does not explicitly teach a method according to claim 1, further comprising: performing a complete recovery of the primary volume by transferring all the data modifications in the database to the remote volume location to create an up-to-date 10remote volume and copying the data from the up-to-date remote storage volume to the primary volume.  
Dwarampudi et al. teach of the destination site being maintained in a synchronized “warm” state, the downtime for switching over from the production site to the destination site is substantially less than with a typical restore from secondary storage.   Thus the production site may flexibly and efficiently fail over, with minimal downtime and with relatively up-to-date data (para. 275). 
Refer to claim 6 for motivational statement. 

In regard to claim 10, Durairaj and Chaudhry et al. does not explicitly teach a method according to claim 1, wherein the copying operation is part of operation of a logical data migration facility operating within a host computer coupled to the primary and remote volumes, and wherein the data modifications are copied from the host computer to 15the remote volume.  
Dwarampudi et al. teach of data that can be copied from source to destination in a incremental fashion, such that only changed blocks are transmitted, and in some cases para. 273). 
Refer to claim 6 for motivational statement. 

In regard to claim 16, Durairaj and Chaudhry et al. does not explicitly teach a system according to claim 11, wherein the continuous data protection system is further operative to perform a complete recovery of the primary volume by transferring all 10the data modifications in the database to the remote volume location to create an up-to- date remote volume and by copying the data from the up-to-date remote storage volume to the primary volume.  
Dwarampudi et al. teach of a recovery point objectives (RPO) and recovery time objectives (RTO) (para. 4-6).   RTO is the maximum duration to recover data from a service disruptions, i.e., how long it takes to restore data from backup (para. 6). 
Refer to claim 6 for motivational statement. 

In regard to claim 20, Durairaj and Chaudhry et al. does not explicitly teach a computer program product according to claim 17, wherein the continuous data protection system further includes the operation of performing a complete recovery of the primary volume by transferring all the data modifications in the database to the remote volume location to create an up-to-date remote volume and copying the data from the up- 5to-date remote storage volume to the primary volume.
Dwarampudi et al. teach of a recovery point objectives (RPO) and recovery time objectives (RTO) (para. 4-6).   RTO is the maximum duration to recover data from a service disruptions, i.e., how long it takes to restore data from backup (para. 6). 


******************************************
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durairaj (US 2017/0300387) in further view of Chaudhry et al. (US 2011/0225141) in further view of Frerking (US 2015/0046744). 

In regard to claim 515, Durairaj and Chaudhry et al. does not explicitly teach a system according to claim 14, wherein the primary host computer system is partitioned into at least two logical partitions (LPARs), one LPAR containing the continuous data protection system and the other LPAR containing the application program.  
Frerking teaches of an active/standby configuration and include two or more logical partitioned operating system (LPAR) (para. 53).    While request are being processed by the active system, asynchronous replication is performed on the request through an internal port only known by caching server to the standby system (para. 55). 
It would have been obvious to modify the method of Durairaj and Chaudhry et al.  by adding Frerking processing web service transaction.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide a caching service using logical partitions defined on a single computer system (para. 37). 
***********************************************
Conclusion
See PTO 892.
Bensberg et al. (US 2019/0339894) timestamp and rollback
Cai et al. (US 2021/0034605) transaction processing for database with timestamp 
Carothers et al. (US 2019/0392001) cloud environment with metadata (timestamp)
Gallegher et al. (US 2017/0220464) remote backup server
Sapuntzakis et al. (US 11,048,590) cloud base, timestamp with rollback
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov